 BILL'S INSTITUTIONALCOMMISSARY CORP.597Bill's Institutional Commissary CorporationandGen-eral Truckdrivers,Chauffeurs,Warehousemen andHelpers Local 270,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Ind.Case15-CA-3239November 17, 1970SUPPLEMENTAL DECISION ANDORDERBy MEMBERS FANNING, BROWN, AND JENKINSOn November 27, 1967, Local 270, General Truck-drivers,Chauffeurs,Warehousemen and Helpers,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., was certified as the exclusive repre-sentativeofRespondent's commissary employeesfollowing an election held pursuant to a Decision andDirection of Election and the subsequent resolutionof Respondent's objections, which were overruled.'Thereafter, on June 14, 1968, the National LaborRelations Board issued its Decision and Order in theinstant case,2 finding that Respondent violatedSection 8(a)(5) by refusing to bargain with thecertified Union. The Board, accordingly, ordered theRespondent, upon request, to bargain collectivelywith the Union. Respondent refused to comply withthis order, contending that the Board's certification ofthe Union was invalid.On November 10, 1969, the United States Court ofAppeals for the Fifth Circuit entered its decision,3denying enforcement of the Board's Order withoutprejudice to a renewal of the Board's enforcementpetition, pending further consideration by the Board.The court held that Respondent's objection to theelection based on the Union's electioneering conductraised issues which should have been resolved by theBoard upon a hearing, as had been requested byRespondent. Accordingly, the court remanded thecase to the Board, to receive evidence and determine"the extent to which the Union misrepresentationsaffected the election."On February 26, 1970, the Board issued an Order inwhich it reopened the record, remanded the case forfurther hearing consistent with the opinion of thecourt, and directed the Trial Examiner, upon conclu-sion of the hearing, to prepare and serve on the partiesa Supplemental Decision containing findings of fact,conclusions of law, and recommendations. Pursuantto notice, a supplementary hearing was held on April9, 1970, before Trial Examiner Thomas A. Ricci.4On June 26, 1970, the Trial Examiner issued theattached SupplementalDecision.Thereafter, theRespondent filed exceptions to the Trial Examiner'sSupplemental Decision and a supporting brief, andtheGeneral Counsel filed a brief in support of theTrial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in this case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Bill's Institutional CommissaryCorporation,New Orleans, Louisiana, its officers,agents, successors, and assigns, shall take the actionset forth in our original order dated June 14, 1968.ICase 15-RC-3716, decisionnot punted in NLRB volumes2 171 NLRB No 1883 418 F2d4054Respondent's motion to dismissthe complaintand remand the casefor a hearingbefore aHearing Officer in the representation case is herebydenied SeeMetropolitanLife InsuranceCompany,156 NLRB 14085We agree withthe Respondent that a hearing onobjectionsshould beconductedinaccordancewith the rules applicabletononadversaryproceedingsAddison Shoe Corporation,184NLRB No 35 at In IHowever,the very nature of the Respondent's exceptions to the proceduralaspects ofthis hearing appears to be a protest against a failure to adhere tostrict rules whichmightapply in an adversarymatter In any event, we donot find thatthe General Counsel's conducting his case asan adversaryproceedingconstitutedprejudicialerror under the particular facts of thiscase as theTrialExaminer correctlyheld that the burden was on theRespondentto prove an improper impact upon the electionThe courtremanded this case for a full hearing on the Respondent's objection TheGeneral Counselsubmitted his evidence on the possible impact the lettermight have had on theelectionFollowing the court's remand, theRespondenthad ample opportunityin its preparation of its case for thehearing to investigateand question,under propersafeguards,the currentand formeremployeesSeePatentTraders, Inc,167 NLRB 842, 855, andcases citedthereinHaving failed to make any such investigation, it cannotnow be saidthat Respondent was denieddue process of law.SUPPLEMENTAL DECISIONPOSTURE OF THE CASETHOMAS A. Ricci, Trial Examiner: This case is before theBoard on remand from the circuit court,which deniedenforcement of an affirmative bargaining order andremanded the proceeding for a hearing to determine the186 NLRB No. 82 598DECISIONS OF NATIONALLABOR RELATIONS BOARDeffect upon the employees of a misrepresentation by theUnion before a Board-conducted election.' The Board hadfound a violation of Section 8(a)(5) of the Act by theRespondent following a refusal to honor a certification ofrepresentatives.2Pursuant to the remand, the Boardreopened the record for a hearing consonant with thecourt's opinion and the hearing was held before the dulydesignatedTrialExaminer on April 9, 1970, at NewOrleans, Louisiana. All parties were afforded full opportu-nity to call witnesses and introduce evidence. Briefs werefiled by the General Counsel and the Respondent after theclose of the hearing.Upon the record as made at the reopened hearing, andfrom my observation of the witnesses, I make the following:FINDINGS OF FACTThe charge and the complaint were occasioned by theRespondent's admitted, refusal to bargain with the Unionon request after a majority of the employees involved hadvoted for union representation and the Regional Directorhad issued a certification of representatives to that effect.There was an affirmative defense, that union agents hadcoerced employees several weeks before the election, andthat the Union had materially misled the employees bymeans of a letter mailed to them only a few days before theballoting.The Board found no merit in either of thedefenses.Before the circuit court, in enforcement proceedings, theRespondent reiterated the same defense. As to the first, theassertion of coercion charged to the Union, the courtagreed there was insufficient reason to hold any hearing, asthe Respondent demanded.The second defense, that the Union letter to theemployees contained a material misrepresentation andthereforemisled the employees into voting in favor of theUnion, rested on a letter mailed on September 25, 1967, to 9of the 10 employees eligible to vote in the election. Theelection took place at 5 p.m., Friday, September 29, andmanagement first learned of the letter when it saw a copybrought to the unit manager early that morning. It reads asfollows:Dear Sir and Brother:Iwould like to thank you for the wonderfulattendance we had at our last meeting, and I would alsowant to remind you that the up-coming election thatwillbe held at your plant means more to you as aworker and breadwinner than you may realize. For yourconsideration I have enclosed a page from one of manycontracts that the Teamsters now have in force with thesame type companies that you work for now.Look over these wages and see for yourself just whatyou should be getting and compare them with yourpresent wages; and then, ask that old boss if he reallyhas your welfare in mind, or does he want to keep youin the dark.The enclosure that accompanied the letter was thephotocopy of a page from a collective-bargaining agree-ment, one setting out comprehensive wage scales forIN.L.R.B. v. Bill'sInstitutionalCommissary Corporation,418 F.2d 405(C.A. 5).employee categories similar to those of the Respondent.The evidence shows, and both the Board and the court wereaware,that the collective-bargaining agreement from whichthe wage scale schedule had been taken was a contract thenin effect between this Union and an employer inNew YorkCity (Horn & Hardart)engaged in the same kind ofbusiness carried on by the Respondent in New Orleans. Thecontention of the Respondent was, both to the Board andto the court,that in consequence of this letter the employeeshad been misled into believing that the Union had achievedprecisely those wage rates in the New Orleans area, andthat theyhad voted in favor of the Union in reliance onsuch misrepresentation.Itwas also clear that no one onbehalf of the Respondent learned of the letter before themorning of the election.In appraising this defense by the Union,the courtcommented that "The letter, fairly read,purports to assurethe employees that the Union can or will obtain similar ifnot identical benefits for them,"and that it "clearly impliesthat the stated wages were obtainable or in existence in theNew Orleans area .... ." The court also held it could notdetermine "whether this misrepresentation had a significantimpact upon the election . . ." because there were notsufficient facts available to it, and it expressed doubt "as towhether theCompany hadeither sufficient knowledge ortime to rebut the letter."Its decision was to remand the case"for a full hearing to determine the extent to which theUnion misrepresentation affected the election."Doice Raymond, unit manager,called as a witness by theRespondent,testified that he first saw the letter in questionwhen Tilly,a warehouseman,brought it to work on themorning of September 29, the day of the election. He saidTilly was theonly man at work during the day,and that thedrivers returned from their road work that day at theirusual hour, 3 or 4 p.m. As to the night shift men, whonormally report for work at 6 p.m., they came to the plantat4 o'clock that afternoon because of the electionscheduled for 5 p.m. Raymond said he did not discuss theletterwith any of the employees then.He also added thatfrom his examination of the wage scale attached to theUnion's letter, he "felt" theywere not New Orleans rates,"but I didn't have any specific knowledge." "I didn't knowfor a fact,"that the written schedule reflectedpay given byhis competitors, "but in my opinion I didn't think it did."E.B. Joseph Brown,the union business agent, showed,with letters placed in evidence, that he had received theNew York contracts from there in June,at his request. Hetestified that on Saturday afternoon,September 23, about aweek before the election,he called the Respondent'semployees to a meeting with him in his office, and that sixor seven were there.He recalled six of themby name. Theparties stipulated on the record here that one of those men,Kidder,was not an eligible employee and did not vote, andthat another,Ford,voted subject to challenge.Apparentlyhis challenge was not resolved because his vote could notaffect the results of the election,which were six for theUnion and two against.Brown went on to testify that during the Saturdaymeeting he showed the contract, also received in total as an2 171 NLRB No. 188. BILL'S INSTITUTIONALCOMMISSARY CORP.599exhibit here, to the assembled employees, and explicitlyinformed them it was a New York contract. He also saidthey took it in their hands and read the various clauses. Stillaccording to the union agent's testimony, the men askedmany questions about the contract and he explained to themen these "provisions ... were not extremely high evenfor the New York area . . . that this was not an exorbitantwage, that it was quite possible that we could get this; itwould have to beour ultimategoal."When themen askedcould this be accomplished "in one jump," he answered..this sometimes was possible, but normally it wouldtakemaybe one or two contracts, and an awful lot ofnegotiating and solidarity." Brown added that the employ-ees then brought up the matter of the Respondent'scompetitive position if it should agree to pay these wages,and that he told them "we would attempt to negotiate withBill's Institutional Commissary in the hopes of coming outwith a favorable contract whereby we could go again to theother people in the industry, that would be relevant tocommissaries, and put everybody on a competitive basis."No other witnesses were called by any of the parties.CONCLUSIONSAND RECOMMENDATIONIhave no reason for discrediting either of the witnesseswho appeared at the hearing. Manager Raymond said hehad no time to discuss the letter and its wage scaleattachment with the employees that day and that he did notdo so. There is no merit in the General Counsel'scontention that Raymond must have known the schedulewas from somewhere else and that he had ampleopportunity to correct any misunderstanding he might haveimagined the employees entertained. The regular menreturned only shortly before the election, and the road mencame before the 5 o'clock balloting for the purpose ofvoting. Any kind of talk by the Respondent to assembledemployees then would now be labeled improper by theGeneral Counsel under the Board's established electioneer-ing rules.Brown had the Horn & Hardart contract in his possessionfor some time, he had obtained it for use in this veryorganizational effort, and it was to be expected, therefore,he would use it to show the men what the Union hadaccomplished elsewhere and might again do here. Becausethe stated wages were higher than the men really expected,he cautioned them it might take more than a first contractto obtain so much from the Respondent. The men thereforeknew, when they received the September 25 reminder letter,that it was the New York contract terms that were attached.I think it a fair inference that there was talk about thisduring the following week among all the employees. Unlikethe case of the manager, who had very little time worthy ofnote to combat the argument, experience has shown thatemployees will talk the pros and cons of unionism surelyduring the last 5 days before voting. Kidder may not havebeen eligible, but he was there and heard. On this recordnothing can be said about Ford, but it can hardly be arguedeach and every employee in the plant must be informed ofevery detail only out of the mouth of the organizer. In thesecircumstances it would be difficult to find that in fact theemployees were mislead, when they received the letter, intobelieving the wage scale set out rates which some otheremployer was paying in the New Orleans area. Or, howeverphrased, that the "impact" on them was to cause them tovote against their true desires.In nevertheless resisting the validity of the complaint, theRespondent's contention at this stage of the proceeding isessentially a procedural argument, and does not go to thesubstance of the matter at issue.At the hearing counsel fortheRespondent objected to the receipt of evidencepertinent to the remand concern on the ground that it wasoffered by the General Counsel after the Respondent hadbeen afforded full opportunity to introduce its own proofand had rested. As Manager Raymond's testimony wasintended to establish affirmatively that theUnion'scampaign letter had had an improper effect on theemployees, theGovernment's positionwas that thetestimony of Business Agent Brown fell in the area ofproper rebuttal.In its brief the Respondent advances the theory that thererested a burden on the General Counsel to reestablish thevalidity of the Board certification following the election,and that, having failed to offer affirmative proof in advanceof the receiptof evidencefrom the Company, theGovernment should have been foreclosed, regardless ofwhether or not the defense testimony was of any value. Tosupport this argument the Respondent misreads the importof the court's opinion. The court did not find, as theRespondent would have it, that the "certification is dead,"that it must be "resurrected" by the General Counsel. Hadthe court been of the view that the mere fact of the letterhaving been mailed, standing alone, sufficed to destroy theresults of the election, it would not have remanded theproceeding for further evidence. But even assuming, as theRespondent contends-a view I find without merit-thatthe "General Counsel has the burden of proving that theUnion's misrepresentation did not have an impact on theelection,"Iam satisfied Brown's testimony suffices toaccomplish even that.In fact, however, if there is a burden in this complaintproceeding, it rests on the Respondent. At bottom, thehearing, as ordered by the court, is on the question of thevalidity of the employer's objections to the election. Andthe Court had occasion to say, in this very case, whendisposing of the Respondent's alternativeobjection basedonallegedcoerciveconductbyunionagents:"Furthermore, the Company has failed to offer anyevidence that the incidents created an `atmosphere of fearof reprisal such as to render a free expression of choiceimpossible.' " Moreover, as the court said in a comparablesituation:"It is further quite clear that the burden was noton the board to show that the election was fairly conductedbut on the respondent to show that it was not."N.L.R.B. v.HuntsvilleMfg.Co.,203 F.2d 430 (C.A. 5). Accord,N.L.R.B. v. 0. K Van Storage Co.,297 F.2d 74 (C.A. 5): "Inorder to be entitled to a hearing on its objections to anelection, an objecting party must supply the Board withspecific evidence whichprima faciewould warrant settingaside the election."The truthof the matter is the Respondent has noevidence in support of its assertion, the basis of objection tothe election,that the letter in question in fact mislead theemployees, ambiguouslyas it waswritten.When the court 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDremanded the case it did so because it accepted theRespondent'sassertion that it could prove an improperimpact on the election.The Companyhad ample advanceknowledgeof what would be called forat the hearing; itwas affordedfull opportunityto call witnesses and it failedto do so.RECOMMENDATIONIrecommend that the Board reaffirm its earlier findingthat the Respondent violated Section8(a)(5) of the Act byrefusing to bargain with the Union.